Citation Nr: 0404269	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  01-05 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of endoscopic procedures, including chronic 
cough, hoarseness, sore throat, esophageal reflux, shortness 
of breath, neck and shoulder pain with numbness and weakness 
in the left hand and stomach injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from March 1978 to April 1979.

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

During the pendency of the appellant's claim on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§ 5100-5103A, 5106-7 (West 2002)).  With the exception of a 
letter from the Board of Veterans' Appeals (Board) dated 
March 24, 2003, it does not appear that the veteran was 
notified by letter of the statute and how it would or could 
affect his claim.  A letter from the Board initially advising 
the veteran of such information is not sufficient.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

In the Board's review of the record, the Board has not been 
able to find a notice from the RO in which the RO informed 
the veteran of the evidence needed to substantiate his claim, 
and the relative obligations of the veteran and VA in 
developing that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   It is impossible to conclude 
that the absence of such VCAA notification was not 
prejudicial error.  38 U.S.C.A. § 7261(b) (West 2002).

As a result of conflicting medical opinions regarding the 
issue of whether any current disability constitutes 
additional disability as a result of VA endoscopic procedures 
conducted in 1997, including chronic cough, hoarseness, sore 
throat, esophageal reflux, shortness of breath, neck and 
shoulder pain with numbness and weakness in the left hand and 
stomach injury, while the case is in remand status, the RO 
should give consideration as to whether the veteran should be 
afforded additional examination to clarify this conflict in 
the evidence.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  As a result of conflicting opinions 
regarding the issue of whether any 
current disability demonstrates 
additional disability resulting from VA 
treatment, the RO should consider whether 
the veteran should be afforded additional 
examination to clarify this conflict in 
the evidence.

3.  The case should again be reviewed on 
the basis of any additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished s 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




